TJtER curiam.

-JCay purchased of Black, the lots and small tract of land in question ; and Black had previously purchased of Gilmour, who all along retained the legal title, and yet retains it. A decree ot this court directed Gilmour tp. convey to Islay, upon Kay’s paying the balance of the purchase money to Black’s administrator; but before this decree was executed, Kay died and devised the premises tp his sisters, residing in. Great-Britain. — We are of opinion they cannot take by this devise, being aliens ; and that the equitable estate which Kay-had, vested by his death in the trustees of the University.--7 — i The word escheat, as used in our act of Assembly, embraces every case of property falling to the. sovereign power lor want of an owner.